Citation Nr: 0604260	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  97-32 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Whether new and material evidence to reopen the veteran's 
claim for service connection for ulcerative colitis has been 
received; and, if so, whether service connection for that 
condition has been established.

2.  Entitlement to service connection for a heart disorder, 
claimed as secondary to ulcerative colitis.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to ulcerative colitis.  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
October 1945.

In its September 1979 decision, the RO denied service 
connection for ulcerative colitis.  The RO notified the 
veteran of the denial of the claim later that same month, but 
he did not initiate an appeal.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a November 1996 rating decision 
that, inter alia, declined to reopen the claim for service 
connection for ulcerative colitis on the basis that new and 
material evidence had not been received, as well as denied 
service connection for a heart condition and for 
hypertension, each as secondary to ulcerative colitis.  The 
veteran filed a notice of disagreement (NOD) in December 
1996, and the RO issued a statement of the case (SOC) in 
August 1997.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in October 
1997.

In an August 2003 rating decision, the RO, inter alia, 
reopened the veteran's claim for service connection for 
ulcerative colitis, but then denied the claim on the merits; 
the RO also confirmed and continued the prior denials of 
secondary service connection for a heart condition and for 
hypertension.

In February 2004, a Deputy Vice Chairman of the Board granted 
the motion filed by the veteran's representative to advance 
this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900 (2005).

In March 2004, the Board remanded the matters on appeal to 
the RO for further action.  After accomplishing the requested 
action, to the extent possible, the RO continued the prior 
denials (as reflected in a September 2005 Supplemental SOC 
(SSOC)), and returned these matters to the Board for further 
appellate consideration.  

As a final preliminary matter, the Board notes, as noted 
above, that in the August 2003 rating decision, the RO 
reopened the veteran's claim for service connection for 
ulcerative colitis, but denied the claim on the merits.  The 
Board points out, however, that regardless of what the RO has 
done, the Board must address the question of whether new and 
material evidence has been received to reopen the claim 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board 
is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Hence, the Board has characterized the claim 
involving ulcerative colitis as on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  In September 1979, the RO denied service connection for 
ulcerative colitis; although the RO notified the veteran of 
the denial by letter the same month, he did not initiate an 
appeal.

3.  Evidence associated with the claims file since the 
September 1979 rating action is not cumulative or redundant 
of evidence previously of record, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

4.  Ulcerative colitis was first manifested many years post 
service, and the competent medical evidence establishes that 
there is not likely a medical relationship between any such 
current disability and military service.

5.  As service connection for ulcerative colitis has not been 
established, there is no legal basis for a grant of service 
connection for a heart disorder secondary to ulcerative 
colitis.

6.  As service connection for ulcerative colitis has not been 
established, there is no legal basis for a grant of service 
connection for hypertension secondary to ulcerative colitis.


CONCLUSION OF LAW

1. The September 1997 rating action denying service 
connection for ulcerative colitis is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  As new and material evidence to reopen the claim for 
service connection for ulcerative colitis has been received, 
the requirements for reopening the claim are met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

3.  The criteria for service connection for ulcerative 
colitis are not met.  38 U.S.C.A. §§ 1110, 1154(b),1137, 
5103, 3103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).

4.  The claim for service connection for a heart disorder, as 
secondary to ulcerative colitis, is without legal merit.  38 
C.F.R. § 3.310 (2005).

5.  The claim for service connection for hypertension, as 
secondary to ulcerative colitis, is without legal merit.  38 
C.F.R. § 3.310 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002). To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004). The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b). In addition, they define the obligation of 
VA with respect to its duty to assist a claimant in obtaining 
evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As regards the claims for secondary service connection for a 
heart disorder and for hypertension, the Board notes that the 
veteran has been notified of the reasons for the denial of 
the claims, and afforded an opportunity to present evidence 
and argument in connection with those claims.  The Board 
finds that these actions are sufficient to satisfy any duties 
to notify and assist owed him.  As will be explained below, 
the claims for secondary service connection lacks legal 
merit; hence, the duties to notify and assist imposed by the 
VCAA are not applicable to those claims.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  

As regards the claim to reopen and the underlying claim for 
service connection for ulcerative, the Board finds that, 
considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, all notification and 
development action needed to fairly adjudicate those claims 
has been accomplished.

Through the November 1996 rating action, the August 1997 SOC, 
the May 2000 SSOC, the June 2003 notice letter, the August 
2003 SSOC, the March 2004 notice letter and the September 
2005 SSOC, the RO notified the veteran and his representative 
of the legal criteria governing the claims, the evidence that 
had been considered in connection with the appeal, and the 
bases for the denial of the claims. After each, they were 
given an opportunity to respond.  Hence, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claims and has also been 
afforded ample opportunity to submit such information and 
evidence. 

The Board also finds that the notice letters of June 2003 and 
March 2004 satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and what evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The veteran was also 
requested to identify and provide the necessary releases for 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  In addition, the letters invited the 
veteran to submit any additional evidence in his possession.

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to this claim(s).  As explained 
above, all four content of notice requirements have been met 
in this appeal.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were provided after the November 
1996 rating decision on appeal; however, in this case, such 
makes sense, inasmuch as the VCAA was not enacted until 
November 2000, more than three years after the November 1996 
rating decision.  Moreover, the Board finds that the lack of 
pre-adjudication notice in this case does not, in any way, 
prejudice the veteran.  In this regard, the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that the appellant's claim was fully 
developed at the time of the most recent adjudication.  As 
indicated above, the August 1997 SOC and May 2000, August 
2003, and September 2005 SSOCs notified the veteran what was 
needed to substantiate his claim and also identified the 
evidence that had been considered with respect to his claim.  
In its June 2003 and March 2004 letters, the RO notified the 
veteran of the VCAA and VA's duties to notify and assist, 
identified the evidence that had been considered in 
connection with the veteran's claim and requested additional 
information regarding identified medical evidence.  In the 
March 2004 letter, the AMC (Appeals Management Center) 
notified the veteran that it would be developing additional 
evidence pursuant to the Board's remand and requested 
additional information and evidence in compliance with 
Board's remand instructions.  The veteran was again provided 
an opportunity to submit additional evidence.  Thereafter, 
the RO readjudicated the claims, as reflected in September 
2005 SSOC that identified the evidence that had been 
considered with respect to his claims.  

Additionally, the Board finds that all necessary development 
of the claim has been accomplished.  The RO, on its own 
initiative as well as pursuant to the Board's remand, has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
In its March 2004 remand, the Board requested that the RO 
make another attempt to obtain records from the Brooklyn VA 
Hospital for the veteran's hospitalization in November 1963, 
or from the appropriate federal repository and that the 
veteran undergo a VA examination.  The National Personnel 
Records Center (NPRC) has been unable to furnish the veterans 
service medical records, nor reconstruct them, as the records 
are presumed to have been destroyed in a fire at the facility 
in 1973.  However, the RO was able to obtain hospital 
extracts from the Army Surgeon General's Office (SGO reports) 
and sick reports.  Available post-service VA medical records 
and private medical records also are associated with the 
record.  The AMC made additional attempts to obtain VA 
records from Brooklyn VA Hospital; however, in July 2004, the 
AMC was notified that records from 1963 were not available.  
In addition, in March 2005, the veteran was afforded a VA 
examination, the report of which is of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that identified 
above, that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.

II.  Petition to Reopen the Claim for Service Connection for 
Ulcerative Colitis

By rating action of September 1979, the RO denied service 
connection for ulcerative colitis on the basis that there was 
no record of treatment in service or within one year after 
discharge from service for ulcerative colitis.  The evidence 
then before the RO consisted only of a few service personnel 
records (to include the veteran's Report of Separation), as 
well as a response from the NPRC that the no service medical 
records for the veteran were available; that organization 
indicated that this was a fire-related case.  The RO notified 
the veteran of the denial later the same month, but he did 
not file an appeal.

Because the veteran did not initiate an appeal of the 
September 1979 denial within one year of notification of that 
rating action, that decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  In this case, the veteran again sought service 
connection for ulcerative colitis in September 1996. 

Under the law in effect for applications to reopen filed 
prior to August 29, 2001, 38 C.F.R. § 3.156(a) provides that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on and after August 29, 2001.  
See 38 C.F.R. § 3.156(a), as in effect on and after August 
29, 2001).  Given the September 1996 date of the claim 
culminating in the instant appeal, the Board will apply the 
version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 
2001.]

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly-received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence received from a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial of the claim was in September 1979.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, the evidence added to the record since the 
final, unappealed September  1979 rating action includes 
hospital extracts from the Army Surgeon General's Office (SGO 
reports) that show the veteran was hospitalized from August 
to September 1943 for unspecified reasons, and that he was 
hospitalized in September 1944 for six days for treatment of 
diarrhea; VA outpatient records reflecting treatment for 
various conditions to include "questionable" ulcerative 
colitis, from January 1975 to September 1996; private medical 
records from Wyckoff Heights Hospital in 1974; private 
physician letters dated in 1987; and a March 2005 VA 
examination report with a VA opinion as to the onset of the 
veteran's ulcerative colitis, and its relationship to his 
military service.
 
The Board finds that the medical evidence associated with the 
claims file since September 1979 -specifically, the in-
service hospital extracts and the post service VA and private 
medical records-constitutes new and material evidence to 
reopen the claim.  This evidence is "new," in the sense that 
it was not previously before agency decision makers, and is 
not cumulative or duplicative of evidence previously of 
record.  The Board also finds that this evidence is 
"material" for the purpose of reopening the claim, as it 
reflects hospital treatment in service for gastrointestinal 
problems (as manifested by diarrhea), as well as 
hospitalization for an unspecified condition, and post-
service treatment for, at least, "questionable" ulcerative 
colitis.  No such evidence was of  record at the time of the 
prior denial.  While this evidence does not clearly establish 
a nexus between the in-service symptoms and any current 
ulcerative colitis, the Board emphasizes that, under the pre-
August 29, 2001 standard, to reopen a claim for service 
connection, the additional evidence need only, at a minimum, 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince VA to alter its 
decision.  See Hodge, 155 F.3d at 1363; 38 C.F.R. § 3.156.  
The Board thus finds that this new evidence is so significant 
that it must be considered to fairly decide the merits of the 
claim for service connection for ulcerative colitis. 

As new and material evidence has been received, the Board 
finds that the criteria for reopening (and, hence, de novo 
review of) the claim for service connection are met.

III.  Service Connection for Ulcerative Colitis

A.  Background

The veteran served on active duty from July 1942 to October 
1945.  The veteran's Report of Separation indicates he served 
overseas from January 1943 to September 1945.  His military 
occupational specialty was clerk typist.  He received the 
Distinguished Unit Badge with 1 Oak Leaf Cluster (OLC), 
European African Middle Eastern Service Medal, and Good 
Conduct Medal.  

The veteran's service medical records are unavailable, as 
they were apparently destroyed by a fire at the NPRC in 1973. 
However, the RO has obtained SGO hospital extracts  that show 
that the veteran was hospitalized at a station hospital in 
the European Area for six days in September 1944 for 
treatment of diarrhea, cause not specified.  He was 
hospitalized in June 1945 for a wound to the hand. Sick 
reports reflect that the veteran was hospitalized on three 
occasions.  The dates of two of these hospital admissions are 
the same as those noted above.  The third hospital admission 
noted, from August to September 1943, was for unspecified 
reasons.  Sick reports reflect that the veteran was taken 
sick (for unspecified reasons) on a few other occasions for 
one day only, but was not hospitalized.  The available 
service records are negative for ulcerative colitis. 

Post-service medical records reflect that the veteran 
reported that he had been diagnosed with ulcerative colitis 
since 1963.  Copies of receipts show that the veteran made 
payments for an x-ray of the colon in May 1963 and a 
sigmoidoscopy in October 1963; however, no medical finding or 
diagnosis is indicated on the receipts.  Records from the 
Wyckoff Heights hospital, dated in 1974, reflect that the 
veteran was seen for complaints of fatigue, shortness of 
breath and that the veteran reported that he was admitted to 
a VA hospital 10 years earlier for rectal bleeding, when the 
veteran stated that he was diagnosed with ulcerative colitis.  
The examiner's impression in 1974 was noted as atrial 
fibulation and hyperthyroid.  

A May 1979 VA neurology record reflects that the veteran 
stated he could not take aspirin secondary to his ulcerative 
colitis.  It was noted that the veteran complained of recent 
rectal bleeding, the assessment was questionable ulcerative 
colitis.  A January 1984 gastroenterology outpatient record 
reflects that the examiner noted the veteran's report of 
questionable ulcerative colitis with occasional BRBPR (bright 
red blood per rectum) and diarrhea.   The examiner noted that 
a flexible sigmoidoscopy revealed small polyps with biopsy 
reflecting normal mycosa, therefore hyperplastic polyps and a 
full colonoscopy to cecum - normal limits.  The examiner also 
commented that currently the veteran had no symptoms.  The 
impression was no gastrointestinal disease.  

VA gastroenterology outpatient records dated in March 1988 
and February 1989 note impressions of questionable ulcerative 
colitis.  A February 1993 colonoscopy revealed rectal polyps 
and tubular adenoma.  A February 1994 VA gastroenterology 
record reflects an impression of colon polyps.  In a February 
1995 VA gastroenterology record, it was noted that in 
previous testing, the veteran was found not to have colitis; 
however, this physician provided the first post-service 
medical assessment of ulcerative colitis with no opinion as 
to etiology.  

In September 1996, the veteran filed a claim for a colon 
condition; a stomach condition; and a heart condition and 
hypertension secondary to the colon condition.  

A March 2005 VA examination report reflects that the 
veteran's claim folder was reviewed.  The examiner noted that 
the veteran had ulcerative colitis and was treated with 
Mesalamine.  On a review of systems, the examiner noted that 
the veteran had chronic constipation, no melena, no bright 
red blood per rectum, and that the veteran gave a history of 
diarrhea in service in 1944 and post service in 1963 with 
work up for ulcerative colitis.  The examiner noted that a 
colonoscopy in May 2003 revealed diffuse congested mucosa in 
sigmoid and rectum, no dysplasia and a colonoscopy in October 
2003 revealed tubular adenoma times two, congested colonic 
mucosa - no pathological diagnosis.  The examiner diagnosed 
ulcerative colitis.  The examiner commented that he saw no 
record in the claims folder of treatment for ulcerative 
colitis between 1944 and 1963 and opined that it was unlikely 
that the veteran's current ulcerative colitis was related to 
military service.  

B.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2005).  Such a 
determination requires a finding of a current disability that 
is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under 38 
U.S.C.A. § 1154(b), "combat veterans, in certain 
circumstances, [may] use lay evidence to establish service 
connection of a disease or injury."  See Caluza v. Brown, 7 
Vet. App. 498, 505 (1995).  Furthermore, a veteran's 
assertions regarding an injury during combat shall be 
accepted if consistent with the circumstances, conditions, 
and hardships of such service.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

The evidence of record establishes that the veteran has a 
reported diagnosis of ulcerative colitis since 1963; however, 
there is no competent evidence that indicates this disability 
was present in service, or is medically related to service.

The veteran indicated that he received medical treatment 
during military service for diarrhea and stomach conditions  
The Board notes that most of the service medical records are 
available, as the NPRC advised the RO in August 1979 that the 
veteran's records were fire related and presumed destroyed.  
SGO reports that were later received reflect that, in 
September 1944, the veteran was hospitalized for six days for 
diarrhea of unspecified cause, with no prior history.  In 
addition, the records show hospitalization in 1945 for a hand 
injury and lymphangitis.  This evidence does not reflect a 
diagnosis of ulcerative colitis in service.

Additionally, the post-service medical records reflect that 
ulcerative colitis was not shown until many years after the 
veteran's active military service.  While the veteran 
indicated that he received medical treatment through VA in 
1963-later identified as at the Brooklyn VAMC in 1963-
requests for those records revealed that no such records were 
available.  Nevertheless, the claims file does contain VA 
medical records dated from January 1979 to September 1996 
with reference to "questionable" ulcerative colitis.  
Hence, the first documented medical evidence even suggesting 
that the veteran may suffer from ulcerative colitis was in 
January 1979, which was more than 30 years after service.  

Further, the Board points out that there is no competent 
opinion establishing a medical nexus between any current 
ulcerative colitis and the veteran's military service.  In 
fact, while the March 2005 VA examiner diagnosed current 
ulcerative colitis, he opined-based on examination of the 
veteran, and consideration of his documented medical 
history-that it was unlikely that the veteran's current 
ulcerative colitis is related to military service.  None of 
the medical evidence currently of record includes any 
contrary opinion (i.e., one that actually supports the 
claim), and neither the veteran nor his representative has 
alluded to the existence of any such  opinion.  The Board 
also emphasizes that the fact that the veteran's own reported 
history of a relationship between ulcerative colitis and 
service is reflected in his treatment records does not 
constitute competent evidence of the required nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  See also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).

As a final point, the Board observes that the service 
personnel records show that the veteran served in the 
European Theater during World War II.  Although he received 
some medals, neither the medals nor the veteran's Report of 
Separation, reflecting a military occupational specialty 
(MOS) as a clerk typist, indicate that the veteran was 
involved in combat.  Accordingly, the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) (referred to in the 
representative's February 2004 brief), which lowers the 
burden of proof for combat veterans, are not applicable.  
However, the Board points out that, even if participation in 
combat was shown, 38 U.S.C.A. § 1154 does not alter the 
fundamental requirements of a current disability, and of 
medical nexus between that disability and service.  See, 
e.g., Kessel v. West, 13 Vet. App. 9 (1999).  See also Caeser 
v. West, 195 F.3rd 1373 (Fed. Cir. 1999) citing Collette v. 
Brown, 82 F.3rd 389 (1996).  In this case, as explained 
above, there simply is no competent medical evidence to show 
that the veteran's current ulcerative colitis is medically 
related to his active military service, and the only opinion 
on that point weighs against the claim. 

In addition to the medical evidence, the Board has considered 
the veteran's many statements and assertions that his current 
ulcerative colitis is related to his military service.  While 
the Board does not doubt the sincerity of his beliefs, as a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on a medical matter, such as the medical 
relationship, if any, between a specific disability and 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As indicated above, the 
competent medical evidence in this case weighs against the 
claim.  

Under the circumstances of this case, the Board finds that 
the claim for service connection for ulcerative colitis must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

IV.  Secondary Service Connection for a Heart Disorder and 
for Hypertension

In seeking service connection for the a heart disorder and 
for hypertension, the veteran and his representative have 
consistently asserted that that each of these disabilities is 
secondary to ulcerative colitis.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection not only for 
disability caused by service-connected disability, but for 
the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

However, in view of the Board's decision denying service 
connection for ulcerative colitis, as noted above, there is 
no legal basis for granting service connection for a heart 
disorder or for hypertension as secondary to ulcerative 
colitis.  Where, as here, service connection for the primary 
disability has been denied, the veteran cannot establish 
entitlement to service connection, pursuant to 38 C.F.R. § 
3.310(a), for a secondary condition.

Under these circumstances, the Board must deny the claims for 
secondary service connection for a heart disorder and for 
hypertension as without legal merit or as lacking entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).




ORDER

As new and material evidence to reopen the claim for service 
connection for ulcerative colitis has been received, the 
appeal is granted to that extent.

Service connection for ulcerative colitis is denied.

Service connection for a heart disorder, claimed as secondary 
to ulcerative colitis, is denied.

Service connection for hypertension, claimed as secondary to 
ulcerative colitis, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


